In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 15-718V

*************************
                           *                                      Special Master Corcoran
STEVEN PANCOAST,           *
                           *
               Petitioner, *                                      Filed: August 19, 2016
                           *
          v.               *                                      Decision by Stipulation; Damages
                           *                                      Tetanus Diphtheria Acellular Pertussis
SECRETARY OF HEALTH        *                                      (“Tdap”) Vaccine; Influenza (“Flu”)
AND HUMAN SERVICES,        *                                      Vaccine; Brachial Neuritis.
                           *
               Respondent. *
                           *
*************************

William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for Petitioner.

Sarah C. Duncan, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   DECISION AWARDING DAMAGES1

        On July 10, 2015, Steven Pancoast filed a petition seeking compensation under the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 Petitioner alleges that he suffered
from brachial neuritis as a result of his November 20, 2012, receipt of the influenza (“flu”) and the
tetanus diphtheria acellular pertussis (“Tdap”) vaccinations. Moreover, Petitioner alleges that he
experienced residual effects of this injury for more than six months.

        Respondent denies that the flu and Tdap vaccine caused Petitioner’s alleged brachial
neuritis, or any other injury, or his current condition. Nonetheless both parties, while maintaining

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
their above-stated positions, agreed in a stipulation (filed on August 17, 2016) that the issues before
them could be settled, and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
(as attached hereto) is reasonable. I therefore adopt it as my decision in awarding damages on the
terms set forth therein.

         The stipulation awards:

            A lump sum of $172,667.50, which amount represents compensation for first year life
             care expenses ($27,667.50) and pain and suffering ($145,000.00) in the form of a check
             payable to Petitioner; and

            An amount sufficient to purchase the annuity contract described in paragraph 10 of the
             attached stipulation, paid to the insurance company from which the annuity will be
             purchased.

Stipulation ¶ 8. These amounts represent compensation for all damages that would be available
under Section 15(a) of the Act.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the Court is directed to enter judgment herewith.3


         IT IS SO ORDERED.

                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.

                                                           2